Citation Nr: 1242147	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  06-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of heat exposure, to include hives.

2.  Entitlement to service connection for cold injury residuals of the hands, feet, toes, and joints.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to March 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the benefits sought on appeal.  The Board denied the Veteran's appeal relative to these service connection claims in a February 2009 decision.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 memorandum decision, the Court vacated the Board's decision as to these claims and remanded the claims for re-adjudication.  The basis for the remand included the Board's failure to provide sufficient reasons and bases for its denial of the Veteran's claims.  Specifically, the remand required that the Board address with more specificity whether the Veteran's claims warranted remand to the agency of original jurisdiction for VA examination.  

The Board subsequently remanded the case in April 2011 and instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the Veteran's claims.  The AOJ scheduled the Veteran for VA examination, which was conducted in September 2011.  The Veteran's claims were then re-adjudicated, most recently in a June 2012 supplemental statement of the case.  Thus, as to the issue decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

(The decision below addresses the Veteran's claim of service connection for residuals of heat exposure, to include hives.  Consideration of the remaining claim on appeal is deferred pending completion of the development sought in the remand that follows the decision.)


FINDING OF FACT

The Veteran does not experience current residuals of heat exposure.


CONCLUSION OF LAW

The Veteran does not have residuals of heat exposure that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim decided herein has been accomplished. 

In this respect, through a September 2005 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim. 

The Board also finds that the September 2005 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2005 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in a letter sent to him in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records, as well as records of his post-service treatment, have been associated with the claims file.  Records of the Veteran's award of Social Security Administration (SSA) benefits have also been obtained and associated with the claims file.  The Veteran has not otherwise alleged that there are any outstanding medical records probative of the claim decided herein that need to be obtained.  

The Veteran also underwent VA examination in September 2011, report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on full examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examination considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim decided herein that need to be obtained. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Relevant medical evidence of record consists of the Veteran's service treatment records and records of his ongoing treatment at the Grand Island Division of the VA Nebraska Western Iowa Health Care System.  Review of the Veteran's service treatment records reveals that the records are silent as to complaints of any residuals of heat exposure, including hives.  The Veteran's March 1990 reports of medical examination and history, conducted pursuant to his separation from active duty, indicated that the Veteran's extremities and all other systems were normal.  The Veteran has not contended that he was diagnosed or actually treated in service for residuals of heat exposure, or for any symptoms for the claimed disorder.  The relevant post-service medical evidence is similarly silent as to any complaints of or treatment for any residuals of heat exposure.  To the contrary, the Veteran denied experiencing any heat intolerance when asked by VA physicians in April and August 2005.

Pursuant to the Board's April 2011 remand, the Veteran underwent VA examination in September 2011.  At that time, the examiner found the Veteran not to have any skin condition, including hives.  In so finding, the examiner noted that the Veteran responded that he "didn't have any" when the examiner asked him to describe his residuals of heat exposure, to include hives.  The examiner indicated that he clarified with the Veteran that the purpose of the examination was to obtain a diagnosis of any residuals of heat exposure for purposes of his claim for service connection; the Veteran responded that he understood but that he had no residuals of heat exposure and "did not have any hives."  Therefore, the examiner concluded that the Veteran did not experience any residuals of heat exposure. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of heat exposure, to include hives.  With regard to this claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, there is absent from the record competent evidence showing any residuals of heat exposure, or linking any current symptoms of the claimed disability, such as hives, to the Veteran's period of service.  No medical professional provides findings or opinions to that effect, and, neither the Veteran nor his representative has presented or alluded to the existence of any such medical evidence or opinion.  There is simply a lack of any medical evidence demonstrating that the Veteran has a current diagnosis.  See 38 C.F.R. § 3.303.  In fact, the Veteran himself reported to the September 2011 VA examiner that he did not experience, and had not experienced, hives or any other heat exposure residuals following service.  Even when the examiner clarified the purpose of the questions he asked at the September 2011 VA examination, the Veteran specifically stated that he did not experience any residuals of heat exposure.

As noted above, the Veteran has reported that his symptoms of residuals of heat exposure, to include hives, resulted from exposure to extreme heat while in service.  In that connection, the Veteran has contended on multiple occasions that he first experienced breakouts of hives in hot weather while still in the military service and that these problems have continued to the present time.  The Veteran has also contended that these symptoms developed after he was exposed to extreme heat while stationed in the Philippines.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered symptoms during service that have continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran has contended that he has suffered from residuals of heat exposure since service, the Board finds persuasive that there is no notation in the March 1990 separation reports of medical history or medical examination concerning residuals of heat exposure, or any symptoms that might be associated with the claimed condition.  Likewise, there is no medical evidence demonstrating that the Veteran has sought medical treatment at any time for residuals of heat exposure, to include hives, or has complained of any associated symptoms to any medical professional at any time since his separation from service. 

Thus, in this case, when weighing the evidence of record, the Board finds probative the fact that the Veteran has never been diagnosed with or treated for residuals of heat exposure, at any time, either during or after service.  Further, although the Veteran is competent to report the symptoms he experienced, the Board finds compelling the fact that, when asked by the September 2011 VA examiner, the Veteran specifically denied experiencing hives or any residuals of heat exposure.  Consequently, the Board finds that the Veteran's assertion of having developed residuals of heat exposure while on active duty that have continued to the present is not credible.  In addition, the Board notes that, although the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  As a result, in this case, when weighing the evidence of record, the Board finds compelling the lack of any medical evidence establishing that the Veteran has diagnosed residuals of heat exposure.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of heat exposure.  

The Board does not question that the Veteran was exposed to heat during service.  As noted above, the Veteran is competent to report being exposed to conditions of heat in service.  Nevertheless, under the circumstances-given the lack of a current diagnosis of or any evidence of medical treatment for any residuals of heat exposure, to include hives-the Board concludes that the greater weight of the evidence is against the claim.  Service connection for residuals of heat exposure is therefore not warranted.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current diagnosed disability, the claim for service connection cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for residuals of heat exposure, to include hives, is denied.


REMAND

The Board again finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for cold injury residuals of the hands, feet, toes, and joints.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran has contended that he has cold injury residuals of the hands, feet, toes, and joints.  Specifically, the Veteran alleges that he experienced cold injury while stationed in Alaska, when he was outside in a blizzard in an open vehicle for several hours.  The Veteran claims that, since his time in service, he has experienced numbness, stiffness, and pain in his hands, feet, toes, and other joints when in cold weather.

Regarding diagnosis of the Veteran's claimed disability, relevant medical evidence of record consists of service treatment records and records of his ongoing treatment at the Grand Island Division of the VA Nebraska Western Iowa Health Care System.  Review of the Veteran's service treatment records reveals that the records are silent as to complaints of cold injury residuals of the hands, feet, toes, or joints.  The Veteran's March 1990 reports of medical examination and history, conducted pursuant to his separation from active duty, indicated that his extremities and all other systems were normal.  The Veteran has not contended that he was diagnosed or actually treated in service for cold injury residuals or for any symptoms of his claimed disability.  The relevant post-service medical evidence is similarly silent as to any complaints of or treatment for cold injury residuals.  To the contrary, the Veteran denied experiencing any heat or cold intolerance when asked by VA physicians in April and August 2005.

Pursuant to the Board's April 2011 remand, the Veteran underwent VA examination in September 2011 to address his claim for service connection for cold injury residuals.  At that time, the examiner acknowledged the Veteran's report of having been exposed to extreme cold during service while riding in an open vehicle in Alaska during a blizzard.  The examiner noted the Veteran's report of mild tingling in the feet bilaterally, as well as moderate decreased sensation and numbness in the feet.  The Veteran specifically complained of stiffness in his hands and feet, as well as frequent numbness in the toes.  The Veteran also reported stiffness in the hands and feet but denied any joint-specific complaints.  Testing revealed moderate sensory loss to the feet bilaterally, although testing of the hands was normal; the Veteran denied experiencing any tingling or numbness in his hands or fingers.  The examiner noted that the Veteran carried a longstanding diagnosis of hypothyroidism, which "can easily cause the above[-] mentioned complaints."  The examiner further stated that the "vast majority of [the Veteran's] symptoms can easily be blamed on hypothyroidism" but stated that that finding was complicated by the Veteran's complaints of symmetric loss of sensation in the feet.  The examiner thus ordered neurodiagnostic testing of the feet to clarify the etiology of the Veteran's complaints.  The examiner diagnosed the Veteran with isolated cold exposure involving the feet and hands but found that his complained-of symptoms are at least as likely as not due to hypothyroidism, not to any in-service cold exposure.  By way of rationale, the examiner stated only that "hypothyroidism can easily cause these types of findings."  Following the neurodiagnostic testing, which was conducted later in September 2011, the examiner submitted an addendum opinion in which he noted that the testing had revealed plantar sensory neuropathy in the Veteran's feet bilaterally.  The examiner concluded that, given these findings, "it is still difficult to separate out symptoms due to old cold exposure and other, numerous medical comorbidities."

Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although it appears that the September 2011 VA examiner conducted a proper evaluation of the Veteran's physical condition, the Board notes that the VA examiner's opinions in the examination report and addendum like a definitive answer as to whether the Veteran's current disorder-identified in the September 2011 addendum as bilateral plantar sensory neuropathy-is etiologically linked, either in whole or in part, to his in-service cold exposure, or whether any such disorder is entirely caused by his non-service-connected hypothyroidism.  The examiner stated in the September 2011 examination report that it was less likely than not that any current problems are related to the Veteran's in-service cold exposure, reasoning only that "hypothyroidism can easily cause these types of findings."  Nevertheless, in the September 2011 addendum opinion, the examiner appears to have retreated from that finding, stating instead that it was "difficult to separate out symptoms due to old cold exposure and other, numerous medical comorbidities."  It is thus unclear from the record whether the VA examiner ultimately concluded that it was less likely than not that the Veteran's complained-of symptoms were related to service, given his longstanding diagnosis of hypothyroidism, or whether he found it at least as likely as not that some of his symptomatology was etiologically linked to the in-service cold exposure.

Because the VA examiner did not provide a clear medical nexus opinion concerning a relationship between any current disability and service-as opposed to a relationship between the Veteran's diagnosed disorder and hypothyroidism-the Board finds that further evidentiary development is required.  See 38 C.F.R. § 4.2 (2012) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for cold injury residuals of the hands, feet, toes, and joints.  38 U.S.C.A. § 5103A (West 2012).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified health professional, who must review the Veteran's claims file and his assertions and provide clear diagnoses of all cold injury residuals of the hands, feet, toes, and joints the Veteran experiences.  The examiner must offer a well-reasoned opinion as to whether any diagnosed cold injury residuals of the hands, feet, toes, and joints is etiologically related to service, including in particular to the Veteran's report of having first experienced cold injury, as well as the resultant pain, numbness, and stiffness in his hands, feet, toes, and joints, during service.  The examiner must also thoroughly discuss the September 2011 VA examiner's findings suggesting that the Veteran's complaints may be due to his non-service-connected hypothyroidism in reaching a conclusion as to whether any diagnosed disorder is etiologically linked, either in whole or in part, to the Veteran's time in service.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2012).  

The VA examination is necessary to determine the nature and etiology of any current cold injury disability shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, provide diagnoses for each disorder potentially related to cold injury, and provide a thorough, well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that each such diagnosed disability is related to military service, even in part.  The reviewer's attention is called to the Veteran's reported medical history, including in particular his contention that he first experienced cold injury in service and has continued to experience symptoms such as numbness and tingling in his hands, feet, toes, and joints in cold weather since that time.  In addition, the examiner must thoroughly discuss the findings of the September 2011 VA examiner in opining as to whether the Veteran's claimed cold injury residuals are due entirely to his non-service-connected hypothyroidism or are due, in whole or in part, to his conceded in-service cold exposure.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well reasoned etiological opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale should be given for all opinions and conclusions expressed.  The medical reasons for accepting or rejecting the Veteran's statements as to continuity of symptoms since service should be set forth.

2.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


